Citation Nr: 0740694	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05 30-149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetic retinopathy 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in which the RO denied the benefit sought on 
appeal.  The veteran, who had active service from May 1954 to 
April 1957 and June 1957 to June 1974, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.     

To the extent that the veteran may be claiming service 
connection for an eye disorder to include bilateral sclerotic 
cataracts and/or perifoveal telangiectasias of the left eye, 
this matter is REFERRED to the RO for appropriate action. See 
October 2005 statement of accredited representative, p. 3.  


FINDINGS OF FACT

1.  The veteran is presently service-connected for diabetes 
mellitus.

2.  The more competent and probative medical evidence of 
record indicates that the veteran does not have a current 
diagnosis of diabetic retinopathy.


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in, or aggravated by, 
active military service and has not been shown to be 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for diabetic retinopathy secondary to diabetes 
mellitus, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in May 2005 	fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The May 2005 letter informed the veteran that 
additional information or evidence was needed to support his 
service connection claim; and asked the veteran to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the May 2005 letter was not sent prior to the 
initial adjudication of the veteran's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, the veteran's claim was readjudicated and 
the veteran was provided a Statement of the Case in August 
2005. Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [Mayfield III].

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the Board 
observes that the veteran was afforded a fee-based VA 
examination in November 2003 in connection with his claim. 
38 C.F.R. § 3.159(c)(4).  The veteran's representative argues 
that the November 2003 examination is inadequate for rating 
purposes since the medical examiner did not have access to 
the veteran's claims file. See May 2007 appellant's brief, p. 
3.  However, the Board finds the omission of review of the 
veteran's claims file in this particular case not to be 
prejudicial to the veteran.  In this regard, the Board 
observes that the November 2003 examination report documents 
the medical examiner's review of private medical records 
associated with the veteran's eye laser surgery; and in fact, 
contains a copy of one of these records as an exhibit to the 
report.  In addition, the veteran's examination in November 
2003 did not reveal that the veteran has a diagnosis of 
diabetic retinopathy.  Absent this diagnosis, service 
connection cannot be granted on any basis.  Therefore, the 
information contained in the veteran's claims file was not 
dispositive to the outcome of the November 2003 examination.  
As such, the Board finds the examination report to be 
sufficient for purposes of this appeal.  

Lastly, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

B.  Law and Analysis

The veteran is presently service-connected for diabetes 
mellitus. April 2004 rating decision.  In this appeal, he 
seeks service connection for diabetic retinopathy that he 
contends is secondary to his service-connected diabetes 
mellitus. See June 2004 statement with notice of 
disagreement.  While viewing the evidence in the light most 
favorable to the veteran in this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

A disability can be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in 
severity (i.e., aggravation) of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease. 38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  The recent amendment for secondary service 
connection was added to implement a prior decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id.  

Thus, the initial element that must be met for service 
connection on either a direct or secondary basis is the 
showing that a current disability exists.  Although the 
veteran alleges that he has diabetic retinopathy as a result 
of his service-connected diabetes mellitus, the Board finds 
that the more probative medical evidence of record indicates 
that the veteran has not been diagnosed with this specific 
disorder.  As such, service connection must be denied since 
the first element of the above-referenced tests has not been 
met.  

Specifically, although the veteran argues that the post-
service medical records contained in his claims file support 
his claim, a review of these records primarily reveals that 
the veteran has a diagnosis of perifoveal telangiectasias 
with edema of the left eye (for which he underwent laser 
surgery in October 2003) and bilateral nuclear sclerotic 
cataracts. See private medical records dated from August 1998 
to July 2004.  While a May 2003 progress note that appears to 
be associated with the veteran's October 2003 surgery 
reflects in an "observation" section of the document the 
phrase "diabetic retinopathy," no basis for this 
"observation" is provided or discussed in the body of the 
record and the Board observes that additional progress notes 
dated before and after the May 2003 progress note do not 
reference any findings related to diabetic retinopathy as 
well. See private treatment notes dated from February 2001 to 
July 2003 and "progress note" records dated in March 2001, 
April 2002 and January 2004.  In addition, the Board observes 
that the veteran was afforded a fee-based ophthalmology 
examination through VA subsequent to his May 2003 medical 
visit, during which his eyes were examined by a medical 
doctor of ophthalmology and he was found not to have diabetic 
retinopathy. See November 2003 examination report.  Rather, 
the ophthalmologist opined that the veteran had early 
bilateral cataracts and a diagnosis of perifoveal 
telangiectasias. Id., p. 2.    

The Board finds the 	November 2003 examination report to be 
persuasive, especially in light of the fact that the examiner 
reviewed the veteran's pertinent medical records (even if he 
did not review the entire claims file) and prepared a 
detailed and thorough report regarding his evaluation and the 
basis of his evaluation.  Reviewing the examination report in 
conjunction with the other medical evidence of record leads 
the Board to the conclusion that the "observation" of 
diabetic retinopathy noted in the May 2003 progress note was 
preliminary or questionable in nature and has essentially 
been refuted.  As such, the evidence indicates that the 
veteran suffers from perifoveal telangiectasias and bilateral 
nuclear sclerotic cataracts, not diabetic retinopathy.  

The Court has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, although the veteran has been diagnosed with two other 
disorders pertaining to his vision (perifoveal 
telangiectasias and bilateral nuclear sclerotic cataracts), 
he did not seek service connection for these disorders.  
Rather, he has sought compensation for diabetic retinopathy; 
and the medical evidence of record is against his claim.  



The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of diabetic retinopathy or 
that this diagnosis is related to his service-connected 
disability.  Where, as here, the determinative issue involves 
a question of a medical diagnosis, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis; and consequently his statements regarding his eye 
problems do not constitute medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Since the more competent and 
persuasive medical evidence of record indicates that the 
veteran does not presently have diabetic retinopathy, the 
first element needed to establish service connection has not 
been met in this case.  Absence such evidence, there is no 
basis for the granting of service connection for diabetic 
retinopathy under any theory.  If the RO determines that the 
veteran intends to pursue a claim of entitlement to service 
connection for an eye disorder other than diabetic 
retinopathy, the veteran's complaints may then be revisited 
by the RO in the context of that claim.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to service 
connection for diabetic retinopathy.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the veteran's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetic retinopathy is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


